Davis, J.:
The appeals relate to four "proceedings by habeas corpus, and the same question is involved in all of them. The relators were arrested on charges of disorderly conduct. In each case an information was laid before the city magistrate specifying certain acts constituting the offense of disorderly conduct. Upon these informations the city magistrate committed the various defendants for trial before the magistrate. They gave bail, but subsequently they were surrendered and these writs obtained.
The main contention of the relators is that the informations did not contain facts sufficient to give the magistrate jurisdiction to issue the commitment. Thus they claim that the jurisdiction of the magistrate depends upon the sufficiency of the complaints. In effect they demur to the information and seek a decision on their demurrer by habeas corpus.
On the other hand, the district attorney contends that the magistrate had jurisdiction to try persons charged with the offense of disorderly conduct, and that jurisdiction does not depend upon the sufficiency of the complaint, and, therefore, that the magistrate’s decision that the facts alleged in the complaint make out a case of disorderly conduct cannot be reviewed by habeas corpus.
In these cases the magistrate did not act as a committing magistrate, holding the relators for trial in another court. He committed the relators pending a trial before himself. Therefore, in these cases we are not concerned with the jurisdiction of the magistrate where he is acting solely as a committing magistrate but only where he acts as a trial judge, summarily trying the persons charged with an offense. Where he is acting as a committing magistrate only, his authority to act will depend upon his having before him some evidence showing that a crime had been committed and that there was probable cause to believe the defendant committed it. In such cases the question of whether or not the evidence before the magis*338trate justifies the. issuance of the warrant may be tested on habeas corpus. (People ex rel. Perkins v. Moss, 187 N. Y. 410, 418.) But in the case at bar the magistrate was not acting as a committing magistrate. He was exercising his summary jurisdiction to try a case of disorderly conduct, conferred by sections 1458 and 1459 of the Consolidation Act (Laws of 1882, chap. 410), and the commitments complained of were made to hold the defendants pending the trial. The magistrate had undoubted jurisdiction to try this offense, to decide whether the facts charged constituted the offense, and whether the defendants were guilty; and his decison on these points cannot be reviewed on habeas corpus, but only on appeal. To hold otherwise would be equivalent in principle to holding that a defendant indicted for felony, and arrested on a bench warrant, could vacate the warrant and obtain his discharge by a writ of habeas corpus on showing that the indictment did not state facts sufficient to constitute a crime.
In these cases, assuming even the insufficiency of the complaints, a jurisdictional question is not raised. For these reasons each of the orders dismissing the writs of habeas corpus should be affirmed.
Clarke, P. J., Scott, Smith and Shearn, JJ., concurred.
In each case, order affirmed.